 Case 2:17-cr-00615-JMA Document 82 Filed 03/24/20 Page 1 of 2 PageID #: 304
                                                U.S. Department of Justice


                                                United States Attorney
                                                Eastern District of New York
CCC:MEM                                         610 Federal Plaza
F. #2017R01937                                  Central Islip, New York 11722



                                                March 23, 2020

By ECF and Email

Christopher J. Cassar, Esq.
Christopher J. Cassar P.C.
13 East Carver Street
Huntington, NY 11743

              Re:    United States v. Howard Davis
                     Criminal Docket No. 17-CR-615 (S-1) (JMA)

Dear Mr. Cassar:

      Pursuant to the government’s disclosure obligations under Brady v. Maryland and its
progeny, the government hereby notifies the defendant regarding a document, attached as
 Case 2:17-cr-00615-JMA Document 82 Filed 03/24/20 Page 2 of 2 PageID #: 305



Exhibit 1, which contains information that the defendant directed the shooting of Marvin
Holmes on May 31, 2015, but did not shoot Holmes himself. 1

              Please contact us with any questions.

                                                    Very truly yours,

                                                    RICHARD P. DONOGHUE
                                                    United States Attorney

                                            By:         /s
                                                    Christopher C. Caffarone
                                                    Monica K. Castro
                                                    Mark E. Misorek
                                                    Assistant U.S. Attorneys
                                                    (631) 715-7874

Enclosures

cc:    The Honorable Joan M. Azrack (By Hand without attachments)




       1
               To date, the government has not identified any other Brady documents, but
recognizes its on-going obligation and will turn over any such material, if identified, prior to
trial.


                                               2
